Citation Nr: 1026369	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine with facet 
arthrosis at L4-S1, from July 13, 2005 to January 23, 2007.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine with facet 
arthrosis at L4-S1, from January 24, 2007.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson


INTRODUCTION

The Veteran served on active duty in the Air Force from May 2002 
to September 2002 and from February 2003 to August 2003.  He also 
has service with the Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
service connection for PTSD and granted service connection for 
degenerative disc disease of the lumbar spine with facet 
arthrosis, L4-S1, awarding a 20 percent evaluation effective July 
13, 2005.  

The issue of service connection for PTSD has been recharacterized 
as an acquired psychiatric disorder.  Because the Board has 
assigned a "staged" rating to the Veteran's service-connected 
back disability, that issue has also been recharacterized.

With respect to the TDIU claim noted on the cover, even though 
this issue was not adjudicated by the RO, a TDIU claim is 
considered part of an increased rating claim when such claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Veteran submitted a statement in March 2007 that he is no 
longer able to work  due to his service-connected back 
disability.  The Court held in Rice that when the issue is raised 
by the evidence of record, the Board must adjudicate the issue as 
part of the claim for an increased rating.  As such, the issue is 
properly before the Board.

The inferred issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record shows that the Veteran was involved in a line of 
duty motor vehicle accident in November 2003 and reported 
psychiatric symptoms immediately after his 2003 deployment; there 
are also credible complaints of emotional problems since service; 
a current psychiatric diagnosis; and a medical opinion relating 
the current psychiatric diagnosis to service.

2.  From July 13, 2005 to January 23, 2007, the Veteran's lumbar 
spine disability was manifested by magnetic resonance imaging 
(MRI) findings of degenerative disc disease with facet arthrosis 
at L4-S1, some limitation of forward bending in the standing 
position, and functional impairment due to pain.

3.  From January 24, 2007, the Veteran's lumbar spine disability 
has been  manifested by forward flexion most severely limited to 
30 degrees and functional impairment due to pain; there are no 
findings of favorable or unfavorable ankylosis of any part of the 
spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric condition, to include PTSD and depression, have been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease with facet arthrosis, L4-
S1, from July 13, 2005 to January 23, 2007, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2009).

3.  The criteria for an initial evaluation of 40 percent, but no 
higher, for degenerative disc disease and facet arthrosis, L4-S1, 
from January 24, 2007, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

The Board is granting in full the psychiatric claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

With respect to the Veteran's disagreement with the initial 
assignment of an evaluation following the grant of service 
connection for his back disability, once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of 
the duty to notify is therefore required.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice 
he was supplied.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, and obtained a medical opinion as to severity of the 
back disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the claim 
file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

The Veteran seeks service connection for an acquired psychiatric 
disorder due to a "very high level of stress" that he 
experienced during his second deployment in 2003.  Specifically, 
he claims that a large explosion occurred on base, but that the 
command post never indicated whether this was a biological weapon 
attack or whether there were any casualties.  He also claims that 
his unit stayed behind during a deactivation of the base, but 
that power and communication were shut down.

Service treatment records (STRs) include an August 2002 post-
deployment health assessment, which shows that the Veteran had 
returned from Saudi Arabia.  He noted that during the deployment 
he had not sought, nor did he intend to seek,  counseling or care 
for his mental health.  A September 2003 post-deployment health 
assessment shows that the Veteran had returned from Qatar.  He 
denied seeing anyone wounded, killed, or dead.  He stated that he 
had not discharged his weapon in direct action against the enemy.  
The Veteran reported that he felt he was in great danger of being 
killed while deployed.  He noted that he felt down, depressed, or 
hopeless some of the time.  STRs also establish that the Veteran 
was involved in a line of duty motor vehicle accident in November 
2003; he was hit on the driver's side by another vehicle and 
sustained a back injury.  He was medically discharged in July 
2005 and is currently service connected for degenerative disc 
disease and facet arthrosis, L4-S1.

Treatment records from a private doctor dated December 2002 to 
February 2003 show that the Veteran had returned from deployment 
in September 2002, had received orders for another deployment, 
and "was already worried."  He reported a hostile working 
environment at his civilian workplace.  He complained of 
depression, irritability, anger, and temper outbursts.  The 
doctor stated that the Veteran "may have had PTSD symptoms 
initially, but not now.  Diagnosis continues to be major 
depressive disorder, severe and unimproved."

A January 2006 VA treatment record shows that the Veteran was 
evaluated for PTSD.  He reported being deployed to Saudi Arabia 
in 2002, and stated that his problems with anxiety and anger 
started after he returned home.  He indicated that he had 
mortuary duty and came under fire on one occasion.  The Veteran 
also reported stressors from his second deployment to the Middle 
East.  He described several large explosions near his base and 
his fear that these had been biological weapons attacks.  He 
reported working at a "bare base" that entailed building a base 
in a hostile environment; eventually the base was shut down, but 
a small group of troops remained under his command with no 
communication lines to the command post.  Since returning from 
his second deployment, the Veteran had been having problems at 
work and started drinking heavily.  The Veteran also reported 
being severely injured in a November 2003 motor vehicle accident.  
He complained of chronic back pain, anxiety, irritability, 
depression, crying spells, fear of crowds, and insomnia.  The 
psychologist, Dr. J.D., indicated that he had reviewed August 
2003 treatment records, which showed the Veteran was diagnosed 
with depression with psychotic features.  He opined that the 
Veteran met the criteria for PTSD, but determined that it was 
"unclear whether PTSD-type symptoms are the result of events 
that occurred while patient was stationed in the Middle East or 
are secondary to motor vehicle accident, which also occurred on 
active duty." 

An April 2006 letter from the Veteran's ex-fiancée states that 
prior to the Veteran's November 2003 motor vehicle accident, they 
"went out a lot."  After his accident, she saw a "tremendous 
decline" in the Veteran's physical and emotional health.

A November 2006 letter from a private psychotherapist indicates 
that the Veteran had been diagnosed with PTSD.

December 2006 lay statements from the Veteran's ex-fiancée and 
daughter state that the Veteran's personality changed after 
returning from his second deployment.  He was irritable, 
inpatient, and depressed; had frequent crying spells; and started 
drinking excessively.

An August 2008 letter from Dr. J.D. states that the Veteran was 
being treated for PTSD and depression related to stressors due to 
his military deployments.  The doctor noted that in May 2008, the 
Veteran complained that he was depressed, frequently tearful, 
easily agitated, and isolative.  He stated that the Veteran had 
resumed group therapy.

The Veteran, his ex-fiancée, and his daughter are competent to 
state that they observed the Veteran going through emotional 
problems.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay 
persons are not competent to offer medical opinions; however, lay 
evidence alone is competent where the issues are factual in 
nature, e.g., in-service injury or incident).  The factual basis 
may be established by medical evidence, competent lay evidence, 
or both.  38 C.F.R. § 3.307(b).  While the Veteran was not 
actually treated for a psychiatric disorder in service, he did 
report symptoms of depression immediately upon returning from his 
second deployment.  The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  There is no reason shown to 
doubt the Veteran's, his ex-fiancée's, or his daughter's 
credibility in this regard.

As the record shows a current psychiatric disorder, complaints of 
depression immediately after the Veteran's 2003 deployment, a 
2003 line of duty motor vehicle accident that caused his service-
connected back disability, and competent lay evidence of problems 
with anxiety and depression since 2003, the determinative issue 
is whether there is a relationship between the present 
psychiatric disorder and service.

The record contains a VA medical opinion that relates the 
Veteran's psychiatric problems to either his deployments or his 
motor vehicle accident.  There are no other medical opinions of 
record addressing the etiology of the psychiatric disorder.  The 
medical evidence supports the finding of service connection for a 
psychiatric disorder.  Specifically, the records show that the 
Veteran was involved in a serious motor vehicle accident, which 
resulted in his medical discharge and service-connected back 
disability.  He reported symptoms of depression immediately after 
his second deployment.  There are also credible complaints of 
emotional problems since service, a current psychiatric 
diagnosis, and a medical opinion relating the current psychiatric 
diagnosis to service, regardless of whether his symptoms are 
related to his deployment(s) or the motor vehicle accident.   
Accordingly, service connection for a psychiatric disability is 
warranted

III.  Increased Rating

In a September 2006 rating decision, the RO granted service 
connection for degenerative disc disease with facet arthrosis, 
L4-S1, and assigned a 20 percent evaluation, effective July 13, 
2005.  The Veteran appealed this action.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.

The RO evaluated the Veteran's back disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (incapacitating episodes).  DC 5243 
does not apply.  The record contains no diagnosis of 
intervertebral disc syndrome, and there is no evidence of record, 
nor does the Veteran claim, that he has been prescribed bed rest 
by a physician due to his low back disability.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the following disability ratings apply with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent disability rating.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.

The Veteran was involved in a motor vehicle accident in November 
2003.  He was hospitalized and received conservative treatment.  
CT scans were unremarkable.  One week later, an examination 
showed "lumbar range of motion deficits in all ranges secondary 
to myospasm."  One month later, an MRI showed bulging discs and 
disc desiccation.  

A February 2004 functional capacity evaluation report shows that 
the Veteran presented with "significant trunk range of motion 
deficits with forward and back bending being most affected as 
well as only 60% of full squat capability."  At that time, he 
was working light duty full time.

An October 2004 examination showed deep tendon reflexes were 2+/4 
in the knees and ankles.  A sensory examination was intact.  
Straight leg raising was negative.  Heel and toe walks were 
within normal limits.  The clinician noted exacerbated back pain 
with flexion and extension, and specific tenderness over the L4-5 
and L5-S1 area midline and paraspinal.  The assessment was 
discogenic pain without myelopathy lumbar spine with 
intervertebral disc disruption L4-5 and L5-S1.

In November 2004, the Veteran complained of constant pain in his 
lower back that radiated to his arms and legs.  He reported 
tightness with flexion and extension.  Physical examination 
showed decreased flexion but otherwise normal range of motion.  
Deep tendon reflexes were 2+ bilaterally.  The Veteran's gait was 
normal.  There was negative straight leg rising bilaterally, and 
moderate lumbar muscle rigidity bilaterally.  The impression was 
chronic low back pain.  

January and March 2005 treatment records show that the Veteran 
had tenderness specifically at L4-L5 and L5-S1, worse with 
flexion and extension.  There was a negative straight leg raise.  
There were no radicular symptoms and no sensory or motor changes.  
Deep tendon reflexes were 2+/4 in the knees and ankles.  Heel and 
toe walk were within normal limits.  The Veteran denied any bowel 
or bladder symptoms.  The assessment was spondylosis of the 
lumbar spine, degenerative disc disease of the lumbar spine, 
chronic pain syndrome, suspected to be posterior column in 
generation.  The clinician noted that the Veteran had undergone 
several intra-articular facet injections and prolonged physical 
therapy, and required daily narcotic medication.  The clinician 
stated that he would give the Veteran a letter for work "asking 
them to allow him a 10 to 15 minute break on a[n] hourly basis to 
get up and move around since sitting for a long period of time 
causes him so much pain."

An April 2005 treatment record shows that the Veteran continued 
to complain of chronic low back pain, as well as intermittent 
referred thigh discomfort.  The clinician wrote "[h]e misses a 
fair amount of work."  Upon physical examination, the Veteran's 
gait was antalgic, halting, and cane-dependent.  There was 
negative straight leg rising in the sitting position.  Deep 
tendon reflexes in the lower extremities were plus one and 
symmetric with no evidence of focal motor deficit.  The 
assessment was chronic lumbar strain syndrome.

A November 2005 MRI showed a minimal broad-based left paracentral 
disc protusion with associated annular fistula at L5-S1.  There 
was mild degenerative disc disease at L4-5 and L5-S1.  At L4-5, 
there was minimal effacement of the ventral thecal sac, but there 
was no spinal stenosis or foraminal compression at any level.

A February 2006 VA treatment record shows that the Veteran 
reported that the intensity of his back pain had increased since 
his July 2005 medical discharge, as it now involved the buttocks 
and posterior thighs.  He complained of a constant aching pain 
with throbbing upon increased intensity of greater than four 
hours.  The Veteran reportedly had to do activities in blocks of 
four hour spans with a rest of approximately one to one and a 
half hours.  He stated that he "may require in the future a 
statement updating his functional capacity limitations as his 
current statement from previous providers is getting old."  He 
related that he had not worked since August 2005.  The clinician 
noted that the Veteran was independent with his activities of 
daily living at that time.  The Veteran reported (and the record 
establishes) that he had been issued military restrictions.  He 
reportedly could not work, stand, or sit for more than four 
hours.  The Veteran denied any bladder or bowel incontinence, but 
reported some increased frequency.  There was full range of 
motion of the lumbar spine.  There is no diagnosis, as the last 
page of the report is missing.

A March 2006 VA treatment record shows that the Veteran 
complained of low back and thoracic pain, which he rated 6/10.  A 
biofreeze trial was prescribed, and the Veteran was instructed in 
an activities of daily living assistive device.

The Veteran is in receipt of a 20 percent initial disability 
rating for his lumbar spine based on these examinations.  The 
next higher, 40 percent, rating is not warranted, as there is no 
indication that forward flexion was limited to 30 degrees.  See 
Diagnostic Code 5237.  Nor is there evidence of favorable 
ankylosis of the entire thoracolumbar spine or unfavorable 
ankylosis of any part of the spine.  

A January 2007 VA examination report shows that the Veteran 
complained of low back pain that radiated to both buttocks.  He 
rated the pain 5/10 at rest and up to 8/10 with activity.  The 
pain was aggravated by standing for one hour, walking one-half 
mile, going up and down stairs, lifting 10 pounds, and driving 
over 45 minutes.  He took Vicodin every other day to relieve the 
pain.  He had been using a cane since 2004.  The Veteran denied 
any bladder or bowel symptoms.  The examiner noted that the 
Veteran did not describe any periods of flare-up.  The Veteran 
reported that he had not worked since discharge.  He stated that 
he had previously worked at the post office, but could no longer 
work there because of his back disability.

Upon physical examination, lumbar spine forward flexion was 
limited to 30 degrees, which the examiner noted "represents 
severe loss, subjectively because of pain."  Extension was to 10 
degrees, which was also reduced.  Lateral flexion was 30 degrees 
bilaterally.  Rotation was to 40 degrees bilaterally.  There was 
no additional limitation with repetitive movement.  There was no 
weakness, excess fatigability, or incoordination.  Straight leg 
raising was positive at 80 degrees on the right and ended at 90 
degrees.  Tendon reflexes were 2/4 at the knees and 2/4 at the 
ankles bilaterally.  There was normal lumbar tone.  The Veteran's 
gait was normal.  He could walk on his heels and toes.  Lumbar 
curve was normal.  There was no scoliosis.  The diagnosis was 
degenerative disc disease of the lumbar spine of traumatic origin 
beginning in 2003 from the lumbar area radiating into both 
buttocks, moderate in degree.  The examiner indicated that an MRI 
would be scheduled, however, that document is not of record.

The next higher 40 percent evaluation is warranted for this time 
period, as this examination shows forward flexion of the lumbar 
spine limited to 30 degrees.  The next higher 50 percent rating 
does not apply unless the medical evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine.  The medical 
evidence does not show any immobility or consolidation of the 
joints in the lumbar spine.  Thus, a rating higher than 40 
percent, effective January 24, 2007 is not warranted.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain and functional impairment in the lumbar spine.  
This functional impairment, however, is considered by the 20 and 
40 percent ratings currently assigned.  Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.

As to whether separate evaluations for neurological 
manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 5237, 
Note (1), the medical examinations of record do not indicate that 
the Veteran's low back disability has neurological manifestations 
for either rating period.  Thus, 38 C.F.R. 4.71a DC 5237, Note 
(1), is not for application.

Other than the periods of staged ratings prior to January 24, 
2007 and effective from January 24, 2007, the level of impairment 
in the lumbar spine has been relatively stable throughout the 
appeals period, and has never been worse than what is warranted 
for the ratings assigned.  Therefore, any further application of 
staged ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Consideration of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) is deferred pending adjudication of the claim 
for TDIU, which is the subject of a remand immediately following 
this decision.

The preponderance of the evidence is against the claim for 
increase for the lumbar spine disability from July 13, 2005 to 
January 23, 2007,  and there is no doubt to be resolved.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.  The evidence more closely 
approximates the criteria for a 40 percent rating for the lumbar 
spine disability from  January 24, 2007.  38 C.F.R. § 4.7.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, is granted, subject to 
the rules and payment of monetary benefits.

Entitlement to an increased rating for service-connected 
degenerative disc disease and facet arthrosis, L4-S1, currently 
rated as 20 percent disabling, from July 13, 2005 to January 23, 
2007, is denied.

Entitlement to an increased rating of 40 percent, but no higher, 
for service-connected degenerative disc disease and facet 
arthrosis, L4-S1, from January 24, 2007, is granted.


REMAND

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.

An August 2005 letter from the United States Postal Service 
(USPS), the Veteran's  then-employer, stated that it was unable 
to honor his request for light duty.

A May 2006 letter from the Consumer Affairs Office of the North 
Texas Health Care System to the USPS contains the following 
statement:

[The Veteran] has advised me . . . that his medical 
issues have vastly restricted his ability to perform 
his assigned duties in a successful manner.  He is 
also unable to drive for more than just a short period 
of time.  A complete review of all of his medical 
records reveals that it is extremely doubtful that he 
will ever be able to perform at the level to retain 
his current employment. 

In the March 2007 Form 9, the Veteran stated that his back 
disability had not improved and that he was no longer able to 
work because of this condition.

An April 2008 letter to the Veteran from the USPS establishes 
that the Veteran was reassigned to the position of window clerk 
in 2005.  He was scheduled for training in January 2006, but 
after attending the first day of training he submitted a letter 
stating he was "unable to travel to and from the training site" 
due to his back disability.  The letter states that the Veteran 
had failed to submit medical documentation supporting his 
contention.  

A May 2008 letter from the USPS indicates that the Veteran had 
refused to be examined by a company physician.

There is evidence that the Veteran is no longer able to perform 
his original employment duties for the USPS because of his back 
disability.  He is unable to sit or stand for prolonged periods 
of time without taking stretching breaks, must use a cane when 
walking, cannot lift more than 10 pounds, and cannot drive for 
prolonged periods of time.  The USPS attempted to place the 
Veteran in a light duty position (window clerk), but it is 
unclear why the Veteran did not complete the training for that 
position.  

Furthermore, the Board has herein granted service connection for 
an acquired psychiatric disorder.  There is no medical opinion of 
record specifically addressing the Veteran's employability 
status.  A VA examination is needed to properly determine whether 
the Veteran is unemployable due to his service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a notice letter describing the 
criteria for substantiating a claim for entitlement 
to a TDIU.

2.	Schedule the Veteran for a VA examination to 
determine whether the Veteran is able to secure or 
follow a substantially gainful occupation as a 
result of his service-connected disabilities.

3.	Any additional development deemed necessary should 
be accomplished.  If the benefit sought remains 
denied, issue the Veteran and his representative a 
supplemental statement of the case and allow for a 
reasonable response period.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


